UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2094


COURTNAY T. BRISSETT; LADWIN BRISSETT,

                Plaintiffs - Appellants,

          v.

CRAVEN COUNTY; CITY OF NEW BERN; FIDELITY NATIONAL TITLE
INSURANCE COMPANY; SUMRELL, SUGG, CARMICHAEL, HICKS & HART,
P.A.; WARD AND SMITH, P.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:14-cv-00179-D)


Submitted:   February 25, 2015                Decided: March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtnay T. Brissett; Ladwin Brissett, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Courtnay T. and Ladwin Brissett appeal the district

court’s   order   dismissing     their      civil   action      under   28   U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Brissett v. Craven Cnty., No. 4:14-cv-

00179-D   (E.D.N.C.   Sept.     26,    2014).       We   deny    the    Brissetts’

motion for injunctive relief pending appeal and dispense with

oral   argument   because      the    facts   and    legal      contentions     are

adequately    presented   in    the    materials     before      this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2